Under the evidence as narrated I can not conclude that it appears as a matter of law that at the time of the accident the deceased was violating the law, either in the operation of the car at a rate of speed in excess of that permitted by law, or in operating the car while under the influence of intoxicating liquor. Nor can I conclude that as a matter of law any such violation of the law by the deceased bore any causal relation to the accident. It appears that there was a blow-out at the time of the accident. It is inferable that this, independently of any violation of law by the deceased, caused the death. I do not concur in the conclusion that the evidence demanded a verdict for the defendant.